Citation Nr: 1020302	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on October 2009 remand from the United States Court of 
Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from a July 2004 rating decision 
by the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
PTSD, rated 10 percent, effective January 26, 2004.  In April 
2007, a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is associated with the Veteran's 
claims file.  In August 2007, the Board remanded the matter 
for additional development.  In a December 2008 decision, the 
Board denied the claim on appeal.  The Veteran appealed that 
decision to the Court.  In October 2009, the Court vacated 
the Board's decision and remanded the issue to the Board for 
further action consistent with a Joint Motion for Remand 
(Joint Motion) by the parties.  


FINDING OF FACT

Throughout the appellate period, the Veteran's PTSD has been 
manifested by occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by medication.  


CONCLUSION OF LAW

A rating in excess of 10 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 20, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of an increased initial rating, and a 
July 2008 supplemental SOC (SSOC) readjudicated the matter 
after further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has not alleged that notice was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in May 2003, June 2004, 
and June 2008.  At the April 2007 Travel Board hearing, the 
Veteran indicated that he was receiving treatment from a 
marriage counselor.  He further testified that he was 
receiving private treatment for his PTSD.  In August 2007, 
the Board remanded the matter, in part, to obtain the records 
of all such treatment.  However, no additional evidence has 
been received, and the Veteran indicated in an SSOC Response 
form that he had no other information or evidence to submit, 
and requested that his case be sent to the Board for further 
appellate consideration as soon as possible.  While VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist 
and cooperate with the VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  Evidence 
development in this matter is complete to the extent 
possible.  VA's duty to assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
PTSD is rated under 38 C.F.R. § 4.130, Code 9411, which 
provides for a 10 percent rating where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

To warrant a 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex command; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002); 38 C.F.R. 
§ 4.126(a).  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed. 1994).  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 61-70 indicates that the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
Id. at 46.  A GAF score of 71-80 reflects symptoms that are 
transient and expectable reactions to psychosocial stressors 
and no more than slight impairment in social, occupational, 
or school functioning.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran's medical records reflect a nonservice-connected 
Axis I diagnosis of alcohol dependence.  However, records 
have not specifically indicated what, if any, symptoms are 
attributable only to this nonservice-connected disability.  
Thus, for the limited purpose of this decision, the Board 
will attribute all psychiatric signs and symptoms to the 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

On close review of the evidence of record in light of the 
governing regulations set forth above, the Board concludes 
that throughout the appeal period the Veteran's PTSD has 
never been manifested by symptoms that more nearly 
approximate the criteria for the next higher (30 percent) 
rating; hence, an increase (including on a "staged" basis) 
rating is not warranted.  Specifically, the evidence does not 
show occupational social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

The record does not show that the Veteran has had any 
cognitive impairment for any distinct period of time during 
the appeal period.  VA treatment records and VA examination 
reports consistently show that the Veteran's memory is 
normal.  On May 2003 VA examination, the examiner stated that 
mental status examination did not suggest significant 
problems with either attention, concentration, or recent 
memory, and there was no evidence of remote memory problems.  
In the addendum to a January 2004 VA initial mental health 
assessment report, the examiner noted there was no memory 
abnormality found, the Veteran's memory for life events was 
intact, he was oriented to time, place, person, and 
situation, and there were no thought process abnormalities 
noted.  A February 2004 VA mental health report did not find 
the Veteran had difficulty concentrating.  On June 2004 VA 
examination, the examiner noted the Veteran exhibited no 
thought disorder, perceptual disorder, or orientation 
disorder.  And on June 2008 VA examination, the Veteran's 
remote, recent, and immediate memory were normal, his thought 
process was unremarkable, and he was intact to time, place, 
and person.  Hence, the evidence does not show any distinct 
period of time when cognitive impairment, to include memory 
loss, was shown.  

The evidence also does not show that the Veteran has suffered 
from panic attacks.  On May 2003 VA examination, it was noted 
the Veteran did not endorse panic attacks.  At the April 2007 
Travel Board hearing, in response to the question whether he 
has panic attacks, the Veteran stated that he gets anxious at 
times.  On June 2008 VA examination, the Veteran denied 
having panic attacks.  

The evidence does not show that the Veteran has suffered from 
chronic sleep impairment for any distinct period of time 
during the appeal period.  On May 2003 VA examination, the 
Veteran denied having problems with sleep.  While he did 
report having three nightmares during the past week, he 
denied that they awakened him or caused significant distress.  
In the addendum to a January 2004 VA initial mental health 
assessment report, the examiner noted the Veteran did not 
have nightmares at that time.  A February 2004 VA mental 
health report found the Veteran did not have difficulty 
falling or staying asleep.  On June 2004 VA examination, the 
examiner noted that the Veteran used to have occasional 
nightmares when he worked (the Veteran has been retired since 
approximately 2002).  The examiner further noted that the 
Veteran has recurrent sleep problems.  That conclusion was 
not accompanied by an explanation of rationale, and therefore 
is lacking in probative value.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) ("a mere conclusion by a medical 
[professional] is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the [medical 
professional's] opinion.").  At the April 2007 Travel Board 
hearing, the Veteran indicated that he sometimes gets a good 
night's sleep, but that it depends on what he has done the 
day before or what he is going to do.  On June 2008 VA 
examination, the Veteran reported that he has dreams about 
twice a week about Vietnam, but that he finds the dreams non-
distressing.  Hence, while the Veteran is competent to 
describe what he experiences (i.e., that he sometimes gets a 
good night's sleep and that he occasionally has nightmares), 
the evidence does not show any distinct period of time when 
chronic sleep impairment was shown, particularly in light of 
the finding that the Veteran finds the nightmares non-
distressing.  

Regarding anxiety and suspiciousness, the Board notes that 
the Veteran experiences arousal behavior, has daily intrusive 
thoughts, and is hypervigilant and irritable.  In the 
addendum to a January 2004 VA initial mental health 
assessment report, the Veteran reported he has trust problems 
and is made nervous by crowds or crowded places.  The 
examiner noted his mood was nervous and his affect was 
anxious and irritable.  On June 2004 VA examination, the 
Veteran reported that when he walks down the street, he is 
constantly scanning.  He also reported that he sits with his 
back to the wall or elevator in public places.  

The Veteran has reported being occasionally depressed, 
sometimes for no reason.  See April 2007 Travel Board 
hearing.  On May 2003 VA examination, the examiner noted the 
Veteran's mood was euthymic, and "good"; he denied 
depression or anhedonia.  In the addendum to a January 2004 
VA initial mental health assessment report, the examiner 
found no abnormalities of thought content, including suicidal 
or homicidal ideation; it was noted that his mood was sad.  
And on June 2008 VA examination, the Veteran's mood was 
"good."  Hence, while the record reflects that the Veteran 
occasionally has a depressed mood, it does not show that such 
results in occupational and social impairment.  

The Veteran has been shown to have historically had some 
difficulty establishing and maintaining effective 
relationships.  VA treatment records and VA examination 
reports show that he was previously married two times, and 
that he has one son from his first marriage, with whom he 
gets along well.  See January 2004 VA initial mental health 
assessment report addendum.  The evidence also shows the 
Veteran has been separated from his current (third) wife 
since 2006.  However, on June 2008 examination, the examiner 
noted that the separation "cannot be linked solely to PTSD 
as he was having communication problems with his wife. . ."  
In addition, on May 2003 VA examination, the Veteran reported 
that he has six close friends with whom he has very close 
relationships with, and that he and his wife socialize a 
couple of times per week with friends and go out to dinner.  
Hence, while the evidence shows he has had some difficulty 
establishing and maintaining relationships, it does not show 
that he has had an inability to establish and maintain 
effective relationships at any time during the appeal period 
or that any social impairment is related to his PTSD.  

Regarding occupational functioning, the Veteran's PTSD 
symptoms are not shown to have affected his ability to 
function independently, appropriately, or effectively.  On 
May 2003 VA examination, the Veteran reported he retired as a 
maintenance mechanic at a sewer plant in September 2003 after 
working for 28 years.  He stated that he did very well at his 
job and received several raises and positive performance 
evaluations.  He further indicated that he retired because he 
was financially capable of doing so.  On June 2004 VA 
examination, the Veteran reported that while he was a 
maintenance mechanic he had a supervisor that trusted him and 
did not interfere with his activities.  On June 2008 VA 
examination, he reported he was currently employed part-time 
working in a bait store and mowing lawns at church.  The 
examiner noted that there is no objective evidence that PTSD 
negatively impacts the Veteran's part-time work or 
recreation, and that his PTSD symptoms do not decrease work 
efficiency or the ability to perform occupational tasks.  

The Board notes that the Joint Motion directed the Board to 
provide further reasons and bases regarding whether staged 
ratings were appropriate in this case, particularly in light 
of the GAF scores of 55 that were assigned on February 2004 
mental health assessment and on June 2004 VA examination, 
such scores signifying moderate symptoms or a moderate 
difficulty in social, occupational, or school functioning.  
Staged ratings are not indicated here because the clinical 
findings reported do not support such scores and because the 
preponderance of the evidence is against the claim for a 
higher rating throughout the entire appeal period.  As 
discussed above, the Board must not rely only on an 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126.  Rather, as 
discussed herein, the entire disability picture must be 
evaluated.  The Veteran's disability picture throughout more 
nearly approximates the criteria required for a 10 percent 
rating.  

Specifically, the evidence of record shows that while the 
Veteran has some difficulty establishing and maintaining 
relationships, he maintains effective relationships with his 
son and friends.  The evidence also reveals anxiety, 
suspiciousness, and occasional depression; however, such 
symptoms have not caused him occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The Veteran was employed for 28 years as a 
maintenance mechanic, received promotions and positive 
performance reviews, and is currently employed part-time at a 
bait store and mowing lawns.  When evaluating the evidence of 
record, the Board must analyze the credibility and probative 
value of the evidence, account for evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the Veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 53.  The 
Board concludes that the June 2008 opinion by the VA examiner 
holds the most probative weight and is persuasive of a 
conclusion that the Veteran's PTSD symptoms are mild (and 
that the current assigned rating of 10 percent is warranted), 
and have been so throughout the appeal period.  The opinion 
was based on a review of the claims file and was provided by 
a medical professional qualified to offer medical expertise.  
In contrast, the June 2004 VA examiner did not comment on the 
effect of the Veteran's PTSD on his social functioning, and 
the February 2004 VA psychiatrist made no findings regarding 
the effect of the Veteran's PTSD on his occupational 
functioning, and it is unclear whether he had access to the 
Veteran's claims file (which show the Veteran's PTSD symptoms 
have not caused him occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods to perform occupational tasks, particularly in light 
of the fact that he was employed for 28 years and had a boss 
that trusted him).  Notably, other GAF scores in the evidence 
of record have been 75 (reflective of transient symptoms).  
In short, the Veteran functions quite well, and the 
disability picture presented is not one consistent with the 
degree of severity necessary for the next higher, 30 percent, 
rating for PTSD (and does not approximate those criteria) at 
any time during the appeal.

In light of the foregoing, the Board finds that the Veteran's 
overall disability picture throughout the pendency of this 
claim, is one best described as occupational and social 
impairment due to mild or transient symptoms, i.e., the 
disability picture consistent with the criteria for the 10 
percent rating currently assigned.  Consequently, the 
preponderance of the evidence is against a higher (30 
percent) schedular rating, and the benefit of the doubt rule 
does not apply.  

The Board has also considered whether the Veteran's claim for 
an increased rating should be referred for extraschedular 
consideration.  The Court has clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  First, the RO must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the reported 
symptoms of the Veteran's PTSD are encompassed by the 
schedular criteria for a 10 percent rating; consequently, the 
schedular criteria are not shown to be inadequate, and 
referral for extraschedular consideration is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total disability rating based on 
individual unemployability (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  Here, 
a claim for TDIU has not been filed or raised by the record.  
The evidence shows the Veteran retired in 2002, and he has 
reported it was because he was financially capable of doing 
so, not because of his PTSD.  More recently, it appears that 
the Veteran is voluntarily employed on a part-time basis.  
Therefore, consideration of TDIU with respect to the claim 
seeking an increased rating for PTSD is not warranted.  

The Board has considered the benefit of the doubt rule; 
however, as the preponderance of the evidence is against this 
claim, that rule does not apply.  


ORDER

A rating in excess of 10 percent for PTSD is denied.  



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


